Citation Nr: 0611167	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied service connection for 
Crohn's disease, claimed as secondary to the service-
connected PTSD.

The veteran provided testimony in support of his appeal at a 
hearing held at the RO in June 2004.  A transcript of that 
hearing has been associated with the veteran's claims file.

According to a March 2003 VA PTSD examination report, the 
"combination of [the veteran's] Crohn's disease and his 
[PTSD] has rendered him unable to work ... [and] 
unemployable."  The issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has yet to be adjudicated and 
is referred to the RO for appropriate action.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Service connection for regional ileitis or Crohn's 
disease was denied in a Board decision in September 1980, and 
in unappealed RO rating decisions in February 1974, December 
1977, and April 2000.

2.  Evidence received since the April 2000 RO decision 
relates to a previously unestablished fact needed to prove 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The diagnosed Crohn's disease is aggravated by the 
service-connected PTSD.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for Crohn's disease.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2005)

2.  Crohn's disease, is proximately due to service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

VA has duties to notify and assist claimants under the 
Veterans Claims Assistance Act of 2000  (the VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this decision the Board is reopening and granting the 
veteran's claim for service connection for Crohn's disease, 
any further assistance and notice is unnecessary.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance): cf. Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).


I. Claim to Reopen

A claim which has been denied in an unappealed RO or Board 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection for regional ileitis or Crohn's disease 
was denied in a Board decision in September 1980, and in 
unappealed RO rating decisions in February 1974, December 
1977, and April 2000.  Although these decisions denied 
service connection on a direct basis, and the veteran is now 
claiming service connection on a secondary basis, a new 
theory of entitlement does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120, 123-4 (1997).  New and 
material evidence is therefore needed to reopen the claim.

Although the RO did not explicitly consider the new and 
material evidence question, the veteran is not prejudiced, 
because the Board is finding that new and material evidence 
has been received.

In deciding whether new and material evidence has been 
received to reopen the claim, the Board considers whether the 
evidence received since the last final decision on the claim 
is new and material.

Evidence received since the last final denial in April 2000, 
includes a November 2001 rating decision in which the RO 
granted service connection for PTSD, an opinion dated in May 
2003 from Samiappan Muthusamy, M.D., in which he opined that 
PTSD exacerbated the veteran's Crohn's disease; and a March 
2003 opinion from a VA examiner, who concluded that PTSD 
could exacerbate the Crohn's disease.

The previous denials were essentially predicated on a finding 
that the evidence did not show a link between current Crohn's 
disease and a disease or injury in service.  The newly 
received evidence relates Crohn's disease to a service 
connected disability, and thus pertains to the previously 
unestablished element needed for service connection.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (holding that 
secondary service connection could be granted for aggravation 
of a non-service connected disability by a service connected 
disease or disability).

Because new and material evidence has been received the claim 
is reopened.

II.  Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease, such as gastric or duodenal peptic 
ulcers, becomes manifest to a degree of 10 percent or more 
during the one-year period immediately following a veteran's 
separation from service, the condition may be presumed to 
have been incurred in service, even if there is no inservice 
record of the disease.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran is claiming service connection not on a direct 
basis, but on a secondary basis.  Indeed, the record contains 
no competent evidence explicitly linking Crohn's disease to 
service.

VA regulation provides that disability that is proximately 
due to or the result of a service-connected disease or injury 
will be service connected as well.  38 C.F.R. § 3.310(a).  
Secondary service connection is also granted where a service 
connected disability aggravates a nonservice connected 
disability.  Allen v. Brown. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The evidence favoring the veteran's claim consists of (1) a 
December 1978 private medical report; (2) a medical opinion 
rendered by the VA physician who conducted the veteran's VA 
PTSD medical examination in March 2003; (3) a medical opinion 
from a private board-certified gastroenterologist, Dr. 
Muthusamy, dated in May 2003; (4) and the veteran's 
statements and testimony that stress made his 
gastrointestinal symptoms worse.

According to the December 1978 private medical report, the 
veteran had suffered from severe abdominal pain and diarrhea 
for many years, and while the cause of the disease was 
unknown, the "[p]ossibility [was that it was] related to 
diarrhea [episodes] that [the veteran had] experienced during 
[his] Viet Nam service."

The March 2003 VA PTSD examiner wrote that:

In the opinion of this examiner, it is 
more likely than not that [the veteran']s 
Crohn's disease can be exacerbated by his 
service-connected PTSD.  Other medical 
conditions, especially [gastrointestinal] 
disorders like Crohn's disease can be 
exacerbated by anxiety disorders like 
PTSD.  In addition, his service-connected 
PTSD causes him to be less able to 
function with his Crohn's disease.  ... His 
added stressor of becoming unemployable 
is also likely to exacerbate his Crohn's 
disease symptoms.

In his May 2003 statement, Dr. Muthusamy reported an 
impression of Crohn's ileocolitis, with status post right 
hemicolectomy, and opined that "[the veteran] has 
exacerbation of symptomatology because of his stress, 
especially [PTSD]."

At his June 2004 RO hearing, the veteran reiterated his 
contentions to the effect that he has had gastrointestinal 
symptoms since service and that he believes that PTSD had 
caused, or at least aggravated, his Crohn's disease.

In support of his claim for secondary service connection, the 
veteran has also submitted photocopies of various Internet 
articles on inflammatory bowel disease and Crohn's disease, 
one of which explains that body and mind are inseparable and 
are interrelated in numerous and complex ways and that flare-
ups of inflammatory bowel disease can occur at the same time 
of stressful situations, either physical, or emotional.  This 
evidence lends support to the veteran's contentions of record 
suggesting a link between PSTD and Crohn's disease.

The evidence against the veteran's claim for secondary 
service connection consists of (1) the report of a VA 
intestines medical examination conducted in March 2003; and 
(2) an addendum to a February 2004 VA digestive conditions 
medical examination, subscribed by a second physician, in 
March 2004.

The March 2003 examination report indicates that there was 
"no C-file for review," that the veteran has been diagnosed 
with Crohn's disease, or regional enteritis, since 1978, and 
that the "Veteran's Crohn's Disease is not related to his 
service connected PTSD."  No rationale for the opinion was 
offered.

The February 2004 VA examination report once again indicates 
that the veteran's "C-file is not available."  It also 
indicates that the veteran "claimed" that he had Crohn's 
disease, for which he was undergoing treatment.  History of 
Crohn's disease was the assessment and no etiology opinion 
was furnished.

In his March 2004 addendum, the examiner stated that he had 
reviewed the claims file and that, based on his discussion 
with a gastroenterologist, "Crohn's disease is neither 
caused nor aggravated by the [veteran]'s PTSD."  Once again, 
no rationale for the opinion was offered.

The Board finds that the evidence is in at least equipoise.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that Crohn's disease is proximately due to the service-
connected PTSD.  The criteria for entitlement to service 
connection for Crohn's disease as secondary to service-
connected PTSD, are met.


ORDER

Service connection for Crohn's disease is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


